DISMISS; and Opinion Filed November 18, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00991-CV

                CARNEGIE HOMES & CONSTRUCTION, LLC AND
                 ARPAN GUPTA A/K/A RAM A. GUPTA, Appellants
                                    V.
             FLOOR AND DECOR OUTLETS OF AMERICA, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04049

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
       The Court has before it appellants’ November 14, 2013 motion to dismiss the appeal.

Appellants state that all issues between the parties have been fully and finally compromised and

settled. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

130991F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARNEGIE HOMES & CONSTRUCTION,                      On Appeal from the 298th Judicial District
LLC AND ARPAN GUPTA A/K/A RAM                       Court, Dallas County, Texas
A. GUPTA, Appellants                                Trial Court Cause No. DC-13-04049.
                                                    Opinion delivered by Justice Fillmore,
No. 05-13-00991-CV        V.                        Justices FitzGerald and Lang participating.

FLOOR AND DECOR OUTLETS OF
AMERICA, INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Floor and Decor Outlets of
America, Inc. recover its costs of this appeal, if any, from appellants Carnegie Homes &
Construction, LLC and Arpan Gupta a/k/a Ram A. Gupta.


Judgment entered this 18th day of November, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–